Order filed June 11, 2015




                                    In The

                               Court of Appeals
                                   For The

                            First District of Texas
                                  ___________

                             NO. 01-14-00054-CR
                                 ____________

               ALPHONSON DAMON MALONE, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                On Appeal from the Co Crim Ct at Law No 8
                          Harris County, Texas
                     Trial Court Cause No. 1899612

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of                 CD of
State’s/Defendant’s Exhibit 1.

      The exhibit clerk of the Co Crim Ct at Law No 8 is directed to deliver to the
Clerk of this court the original of CD of State’s/Defendant’s Exhibit 1, on or before
June 18, 2015. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of CD of
State’s/Defendant’s Exhibit 1, to the clerk of the Co Crim Ct at Law No 8.



                                             PER CURIAM